BYRNE, Chief Judge
(dissenting):
I dissent from Judge Albertson’s lead opinion. I concur with Judge Jones and the result reached by Judge Rubens that there is no constructive notification of preferral under R.C.M. 707(a)(1). I also concur with Judge Jones’ dissent that the military judge was incorrect, as a matter of law, when he concluded that Chief Berrey had been denied military due process. See my dissent in United States v. Angel, 28 M.J. 600 (NMCMR 1989).
Judge MCLERAN took no part in the consideration or decision of this case.